Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPH0270735A.
English abstract of JP teaches a polymer composition comprising at most 95 wt.% of hydrogenated diene polymer (A) and at least 5 wt.% of 1,2-butadiene polymer having a vinyl bond content of 70 wt.% or more meeting the instant polymer (A).  
Component/polymer (A) is further taught as a conjugated diene/vinyl aromatic compound (50 wt.% or less) random copolymer having a Mn of 5,000-1,000,000 which 
Thus, the instant invention lacks novelty.
Or, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a different amount of the component/polymer (A) (i.e. the instant polymer (B) in JP since JP teaches the at most 95 wt.%  which would encompass the instant 92 wt.% and 70 wt.% absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0270735A as applied to claims 1-5 above, and further in view of Blok et al (US 10,538,606) or JP 2016-069628 A.
The claims 7 and 8 further recite fillers and a tire over JP’735.  Note that the abstract of JP’735 teaches excellent mechanical strengths, abrasion resistance and weathering resistance which would be properties desired for a tire.
Utilization of silica and/or carbon black for rubber composition for the tire is well-known.
Blok et al teach rubber compositions comprising the silica and carbon black for the tire in table 2.

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known fillers for the tire taught by Blok et al or JP’628 in JP’735 and further to obtain the tire since JP’735 teaches excellent mechanical strengths, abrasion resistance and weathering resistance which would be properties desired for a tire absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as obvious over JP 2016-069628 in view of JPH0270735A.
Applicant asserts that VCR412 and VCR617 taught by JP’628 comprises a lower mass ratio of BR (i.e. 3% and 4.25%, respectively) than amended claim 1 reciting 8/92 to 30/70.
But, the recited ratio of the 8/92 to 30/70 is the ratio between a polymer (A) and a polymer (B), not the asserted ratio of BR content of the polymer (A) and the polymer (B), and the recited “a polymer (A) having a 1,2-polybutadiene chain” of claim 1 would 
JP’628 further teaches the hydrogenated copolymer would encompass random copolymer in [0024] and Synthesis example 2 of [0085] teaches a Mw of 450,000 which would be expected to yield the random copolymer.
The instant invention further recites the ratio of the polymer (A) and polymer (B) being 8/92 to 30/70 over JP’628.
Utilization of the instant ratio is well-known as taught by example 1 of JP’735 discussed above.
 Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of the VCR412 and VCR617 in the examples of JP’628 since JP’628 teach employing other rubbers such as the VCR412 and VCR617 and since utilization of the instant ratio is well-known as taught by example 1 of JP’735 absent showing otherwise.  
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/July 22, 2021                                                 /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762